Citation Nr: 1133689	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in April 2008.

Although a Board hearing was requested on the Veteran's VA Form 9, the Veteran failed to report for his scheduled April 2011 hearing.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  However, in this case, the RO denied TDIU by rating decision in May 2009, during the course of the PTSD appeal.  The Veteran did not initiate an appeal on the TDIU issue with a notice of disagreement.  Under the particular circumstances of this case, the Board finds that there is no TDIU issue in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the severity of his service-connected PTSD warrants a higher disability rating, which is currently rated as 30 percent disabling.

The Board notes that the record appears to show that the Veteran's PTSD symptoms have increased in severity since his last VA examination, which was administered in April 2007, over 4 years ago.  The Veteran's representative stated in March 2011 that the Veteran's PTSD had increased in severity.  Specifically, the representative stated that the Veteran had increased anxiety and mood disorder with hypervigilant behaviors.  The representative also asserted that last examination did not reflect the Veteran's current condition, thus implicitly suggesting that the Veteran's impairment had increased since the last examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances of this specific case, the Board finds that another VA examination is appropriate.

Lastly, the AMC/RO should obtain any recent VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal from the El Paso VA Health Care System since March 2009.

2.  Then, after obtaining the recent VA treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's PTSD.  Appropriate examination findings should be reported to allow for evaluation of the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A Global Assessment of Functioning (GAF) score should be reported.

3.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether a higher rating for PTSD is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case addressing the PTSD issue, and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


